Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claims filed 12/21/20. Claims 1-7, 11-12, 14, 16, 18-19, and 22 are pending and under examination.

Withdrawn Rejections
The claim objections are withdrawn in light of the amendments.
The rejections under §112 are withdrawn in light of the amendments.
The double patenting rejection over applications 15/865678 and 16/208731 are withdrawn as the reference application(s) was abandoned.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11-12, 14, 16, 18-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9796759. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference claims are to the same octapeptide of the instant claims. In turning to the reference specification for utility of such peptides, treating cognitive impairment as instantly claimed is disclosed. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.


Those portions of the specification which provide support for the patent claims may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, the reference claims are not simply silent regarding position A8, but rather the claims explicitly set forth “A8 is absent”. Turning to the specification for those portions which support “A8 is absent”, C2 states “A8 can be present or absent, wherein when A8 is present, A8 is selected from the group consisting of serine, threonine, hydroxyproline, and a derivative thereof”. The instant octapeptide is clearly disclosed as an alternative to the reference heptapeptide and therefore is an obvious variation.

Claims 1-7, 11-12, 14, 16, 18-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10183055. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference claims use the same peptide of the instant claims, e.g., reference claim 12.

The claims are directed to administering the therapeutic peptide to post-op patients (reference claim 13 vs instant claim 17) and those with inflammation (reference claim 13 vs instant claims 22-23). Further, in support of treatment of pain, the abstract sets forth that variations of this include treatment of cognitive dysfunction, making this an obvious variation and patentably indistinct.

Claims 1-7, 11-12, 14, 16, 18-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10881708 (previously copending Application No. 16441767). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to the same peptide as instantly claimed (reference claim 1). The reference abstract as filed supports the claimed subject matter (treatment of pain) as well as discloses the variant of treatment of cognitive dysfunction.

Note that efforts were made to discover any pending application or granted US patent that claimed patentably indistinct subject matter. However, it is also noted that the number of patent applications filed on this or related subject matter is significant. Applicant is in the best position to identify any other pending applications or US patents that are a) directed to the instantly claimed peptide or those peptides where A8 is absent and b) discloses treatment of cognitive dysfunction, e.g., in the abstract as noted above. Assistance in identifying such documents is appreciated.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
Applicant argues that the rejection over 9796759 is overcome by the filing of a terminal disclaimer. While the disclaimer was filed, it was disapproved. Thus, the rejection is maintained.
as claimed, examining the specification solely in portions which provide, e.g., §112 support for those claims to determine if the instant claims are an obvious variation.
Applicant argues that the reference claims are “significantly different” at the C-terminus and that there is “nothing in the claims” of the ‘251 patent which renders obvious altering A7 to serine from proline and adding a serine at A8. This is not persuasive. As noted, the Examiner is permitted to examine those portions of the specification which supports the patented claims. The reference claims directly claim the position “A7”, and so those portions of the specification relating to this claimed residue may be examined. For example, in support of the claimed limitation “A7 is serine”, the reference document discloses table 1 where A7 is serine or proline as well as “A7 is selected from the group consisting of proline, glycine, serine” (C2; emphasis added). Thus, there is explicit motivation and suggestion that the S7P substitution is an obvious embodiment of what was claimed. Further, where this residue is proline, the reference document teaches A8 is serine. See again table 1 as well as “A8 can be present or absent, wherein when A8 is present, A8 is selected from the group consisting of serine” (C2); note that the reference claims explicitly claim the position of A8, where A8 is absent, and so those portions relating to A8 being absent may be examined to establish obviousness, including the Markush grouping which includes both A8 is absent and A8 is serine.
Applicant argues the specification may only be resorted to under “limited circumstances”; the Examiner has articulated the circumstances under which the specification is being used, which is one of those “limited circumstances” and does not require “importing” anything into the claims: the analysis properly compares the reference claims to the instant claims, and concludes that the instant claims are an obvious variation of the reference claims.

Applicant argues that the reliance on the specification is “misguided”. While the Examiner articulated the rationale by which the Examiner is allowed to use this portion of the specification, Applicant relies solely on this allegation that this is incorrect without any evidence nor elaboration. Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415).
Regarding the rejection over 16/441767, now US 10881708, Applicant makes the same arguments which are not persuasive for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649